Citation Nr: 0736100	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-39 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for dermatitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for splaying 
metatarsal arches with left hallux valgus, status post left 
osteotomy, and status post right foot bunion surgery, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from September 1985 
to December 1988.  

These claims initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Winston-Salem, North Carolina Regional Office (RO).  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As noted, the instant claims were denied by the RO in January 
2004.  The veteran expressed her disagreement with the denial 
of her claims in February 2004, and the RO issued her a 
statement of the case as to these matters in September 2004.  
The veteran later submitted a VA Form 9, which was received 
by the RO in November 2004.  As part of the VA Form 9, the 
veteran expressed her desire to be afforded a hearing before 
a member of the Board (now Veterans Law Judge) at the RO.  
This has not been accomplished.  Accordingly, the RO must 
undertake appropriate action to schedule the veteran for a 
Travel Board hearing.  

Accordingly, this case is REMANDED for the following 
development:

The appellant must be scheduled for a 
Travel Board hearing at the RO.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  Thereafter, the RO should take 
any appropriate action.

The purpose of this remand is to satisfy due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

